Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 1 is directed to a batch charger, claim 6 is directed to a glass former melting installation comprising the glass batch charger of claim 1 thus claim 6 includes all the limitations of claim 1.
Claim 7 has the preamble of “the installation as claimed in claim 6” and thus includes all the limitations of claim 6 and claim 1.
Claim 8 has the preamble of “a method comprising melting glass formers with the installation as claimed in claim 6” thus includes all the limitations of claim 6 and claim 1.
Claim 9 has the preamble of “a method for controlling a batch charger as claimed in claim 1” thus including all the limitations of claim 1.
Claim 13 has the preamble of “a system for controlling a batch charger as claimed in claim 1” thus including all limitations of claim 1.
MPEP 2111.02 recites the effect of the preamble
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the mechanical assembly configured to be translated manually” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected as being indefinite because It is unclear if the “motorized unit” in claim 1 and the motorized unit in claim 4 are intended to be the same motorized unit.
Claim 11 recites the limitation "the theoretical cutting plane of the damper plate".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what limitation claim 11 intends to impart.  Furthermore, theoretical renders it unclear if the cutting plane is intended to be included as a limitation or not.
Claim 17 recites the limitation "the theoretical level of the liquid glass".  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, theoretical renders it unclear if the cutting plane is intended to be included as a limitation or not or if it limits the apparatus to a specific moment in time.
The term “furthest downstream end thereof” in claim 16 is a relative term which renders the claim indefinite. The term “furthest downstream end thereof” is not defined by the claim, the specification states that the above term of claim 16indicates “closest to the furnace” however this does not provide a standard for ascertaining the requisite degree unless there is a “not closest to the furnace” or “upstream” or another relative location in the same claim or a claim which claim 16 is dependent therefrom, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “furthest upstream end thereof” in claim 18 is a relative term which renders the claim indefinite. The term “furthest upstream end thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree unless there is a relative location in the same claim or a claim which claim 18 is dependent therefrom, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lindig et al. (US 20130167587).
Regarding claim 1, Lindig discloses a batch charger (Fig 1) for charging a glass forming batch into a glass furnace, said batch charger comprising;
A barrel, such as guide channel (6) (Fig 1-9),
A mechanical assembly (7) provided with;
A conveying member (5) capable of conveying the batch to the furnace (Fig 1-6) [0038] into the charging direction.  The conveying member (5) arranged in the barrel (6).
A motorized unit, drive motor (13), for moving said conveying member (5) [0038].
Lindig discloses all of the structural elements of claim 1. MPEP 2114 states:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Regarding claim 2,  the barrel (6) is connected to a frame (14), or chassis, relative to which the mechanical assembly is translatable mobile via at least rollers (15).
Regarding claim 3, regardless if Lindig discloses a drive, there are rollers and it is inherent that one could manually push the slide.
Regarding claim 4, Lindig discloses A motorized unit, drive motor (3), for moving said slide (1) [0038].

Regarding claims 6, 8, Lindig discloses a furnace and method for melting glass (11/12a) with a charging orifice (10) in the tank wall for the glass batch charger described above in claim 1. (see at least Fig. 2)
Regarding claim 7, discloses a tubular charging head downstream of the barrel fixed to the furnace (Fig 2).
Lindig discloses a slide damper [0015]-[0017] (at least Fig 2).
Regarding claims 9 and 11, discloses a control method for melting the glass comprising a measurement device for measuring the filling level, which is considered “at least one physical variable affected by the operation of the batch charger” [0039] with a slide damper controlled by the motorizing unit  [0015]-[0024] (at least Fig 2) capable of translating frame (14) [0038]-[0039].
Regarding claim 17, Lindig discloses a furnace and method for melting glass (11/12a) with a charging orifice (10) in the tank wall for the glass batch charger described above in claim 1. (see at least Fig. 2).
The material worked upon does not limit the apparatus itself.   The level of glass may exist at a location above the charging orifice without altering the claimed limitations of claim 17.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindig as applied to above, and further in view of Griem  (US 3573017 A). 
Regarding claims 13-20, Lindig fails to disclose a computer program for controlling the batch feeder.
In an analogous art Griem discloses a furnace (1) with a batch charging means having an auger conveyor (14) operated by a drive means  (15) operated by drive controller (16).  Griem also discloses a controller (73) may include a regulator which comprises one or more thermocouples (72) within the feeder (Col 4; lines 25-73) wherein the controller may be operated at a set point temperature and generate a setpoint temperature. This will also determine the glass input rate. In an analogous art Griem discloses a furnace (1) with a batch charging means having an auger conveyor (14) operated by a drive means  (15) operated by drive controller (16).  Griem also discloses a controller (73) may include a regulator which comprises one or more thermocouples (72) within the feeder (Col 4; lines 25-73) wherein the controller may be operated at a set point temperature and generate a setpoint temperature. This will also determine the glass input rate.
The combined teachings of Lindig and Griem does not disclose the exact location of the thermocouples within the batch charger barrel

The combined teachings of Lindig and Griem does not disclose the exact location of the thermocouples within the batch charger barrel however MPEP 2144.04 states;
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Thus it would have been obvious to place additional thermocouples within the barrel of Lindig with the motivation of additional thermocouples with output signals to control the output of batch by controlling the batch drive unit 16 (at least col 5; lines 1-60).
It would also be obvious to one of ordinary skill in the art that the concentration of combustion gases is related to the temperature as well as clogging to the batch feeder unit and would be obvious to one of ordinary skill in the art to monitor these items with the program controller as a variable related to feed rate.
Optimization of the feed rate based on temperature signals sent to the drive unit of the screw feeder taught by Lindig to control the feed rate as taught by Grieg and level as taught by Lindig it would have been obvious to one of ordinary skill in the art.

In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Lindig  discloses the claimed invention except for measuring and controlling the rate of change caused by the motor, or drive unit, of the conveying member (5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a measuring and control system to the rate of the conveying member of Jennings, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to implement a measuring and control system for the purpose of controlling the rate of feed of the batch and thus implement temperature control due to the colder batch being introduced to the melt, and other melt variations as taught by Griem.
 
Claims 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindig as applied to above, and further in view of Jennings (US 3741742 A).
Regarding claims 13-16, Lindig fails to disclose a computer program for controlling the batch feeder.
Jennings discloses a furnace fed by screw feeder wherein the location and speed of the feed are determined by a computer program or controller/ processor comprising a code for implementing said control (at least Col 2; lines 25-56).

Optimization of the feed rate due to the drive unit of the screw feeder taught by Lindig to control the feed rate as taught by Jennings and level as taught by Lindig is obvious to one of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Lindig  discloses the claimed invention except for measuring and controlling the rate of change caused by the motor, or drive unit, of the conveying member (5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a measuring and control system to the rate of the conveying member of Jennings, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to implement a measuring and control system for the purpose of controlling the rate of feed of the batch and thus implement temperature control due to the colder batch being introduced to the melt, and other melt variations as taught by Jennings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4312658 A motor drives feeder at a rate (torque) in response to temperature by sensing means
US 5134627 A rams controlled to move away such that pusher bar is not interfering with delivery of charge.
Canfield (US 4302623 A)
US 20150232373 A1 [0055] feedback control based on glass level
US 20160333511 A1 [0031] feedback on level with combustion gas mixture being controlled
US 2910200, US 3200971 A feedback loop based on level detector
US 5218617 A, US 20170145314 A1 relationship between auger and torque


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741